DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2 November 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the response filed 2 November 2021, Applicant argues Gingras’012 fails to disclose passages which are “substantially perpendicular to the upper and lower surfaces of the scaffold and said first and second passages are discrete as being configured to not intersect or interconnect among themselves”, as required by amended claim 1. This argument is persuasive. However, upon further search and consideration, a new reference is relied upon to teach this limitation and render the claims obvious. See the updated rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the “scaffold further comprises surfaces grooves…connecting at least some of the second passages to each other and/or to a periphery of said scaffold.” This contradicts the limitation of independent claim 1 which requires the second passages to be “discrete as being configured not to intersect or interconnect among themselves”. It is unclear how the passages can be discrete and not interconnect while simultaneously having surface grooves which connect at least some of the passages to each other. Clarification is required. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bartee et al. (US Patent Application 2015/0366669) in view of Gingras (US Patent Application 2006/0141012).
Claim 1: Bartee’669 teaches a device (10) having a flat and flexible scaffold (16; Figures 1 or 2; paragraph [0033] describes it as flexible) including a plurality of first (20) and second passages (18) that pass from the upper to lower surface of film layer (paragraph [0041] describes passages 18 co-axial through holes extending through first layer 16; paragraph [0044] describes passages 20 as similar to passages 18 and intended for fasteners). 
The device of Bartee’669 also has a flat, flexible top cover (14; paragraph [0033]) attached to the scaffold (paragraph [0034]) having an upper surface, a lower surface and sidewalls. The top cover is aligned with the first plurality of passages to form through holes or apertures going all the way from the top cover to the lower surface of the scaffold (paragraph [0044] states passages 20 are intended for fasteners. This means the passages 20 would need to pass through both the first and second layers 16, 14). The second passages (18) are uninterrupted (paragraph [0041] describes the passages 18 as through-holes and that the passages may only pass through scaffold 16 and not top cover 14). 
The first and second passages (20 and 18, respectively) run substantially perpendicular to the upper and lower surfaces of the scaffold (16) (paragraph [0041] 
The device (16) without the top cover (14) is configured for placement between tissues (paragraph [0001]; paragraph [0037] states the membrane can function as a tissue cover as a single layer). 
Bartee’669 teaches the top cover (14) and scaffold (16) can be “fixedly coupled” or “coupled…in other ways” (paragraph [0037]), but fails to explicitly disclose the top cover is releasably attached to the scaffold, as required by claim 1. 
Like Bartee’669, Gingras’012 is directed towards a surgical implant for soft tissue repair (Gingras’012, paragraph [0016] and Bartee’669, paragraph [0004]). 
Gingras’012 implant comprises a plurality of layers coupled to one another (Figures 6a-6e; paragraph [0110]). Gingras’012 teaches the layers can be irreversibly bound or reversibly bound by mechanical or chemical forces (paragraph [0110]). 
Since Bartee’669 teaches that the implant can be coupled in other ways known in the art and Gingras’012 teaches multiple layers of a similar implant can be reversibly coupled, it would have been obvious to one of ordinary skill in the art to modify the device of Bartee’669 such that the layers of the implant are releasably attached to one another, as taught by Gingras’012, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements, as claimed, with no change in their respective functions, and the combination would have yielded 
Claim 6: Bartee’669 discloses the scaffold is biodegradable or soluble (paragraphs [0004], [0009] disclose the device can be formed from collagen, animal tissue or human tissue which are all known to be biodegradable/soluble materials). 
Claim 7: Bartee’669 teaches the limitations of claim 7 except that the second passages (18) are filled with a rapidly soluble or rapidly absorbable biocompatible material. 
Gingras’012 teaches a scaffold (Figure 6) having passages (150, 154) which can be filled with an absorbable material in the form of a therapeutic agent in order to promote growth into the tissue (paragraphs [0011]-[0013], [0018]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Bartee’669 by providing the passages with an absorbable material, such as the therapeutic agents taught by Gingras’012, in order to provide the stated advantages. 
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bartee’669 in view of Gingras’012, as applied to claim 1, further in view of Stopek et al. (US Patent Application 2011/0236459). 

Like Bartee’669, Stopek’’459 is directed towards a surgical implant for soft tissue repair (Stopek’459, paragraph [0002] and Bartee’669, paragraph [0004]). 
Stopek’459 teaches providing the surgical implant with a removable backing strip in order to provide a more rigid, less flexible implant that can be more easily handled by a surgeon. Stopek’459 discloses the backing strip can be removed after handling in order to provide the implant with the benefit of reduced mass while still providing the improved handling characteristics (paragraphs [0080], [0081]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the implant taught by Bartee’669 with a bottom cover, as taught by Stopek’459, in order to provide the stated advantages. 
Claim 8: Bartee’669 teaches the limitations of claim 8 except for an accelerator or initiator of cross-linking or polymerization on the surface of the device or in the passages.  
Gingras’012 teaches a scaffold (Figure 6) having passages (150, 154) which can coated or filled an initiator of cross-linking in order to promote tissue growth into the scaffold (paragraph [0013]). ]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Bartee’669 by providing an accelerator or initiator of cross-linking, as the taught by Gingras’012, in order to provide the stated advantages. 
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bartee’669 in view of Gingras’012 in view of Stopek’459, as applied to claim 2, further in view of LaGreca (US Patent 7,576,257). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bartee’669 in view of Gingras’012, as applied to claim 1, further in view of LaGreca’257. 
Bartee’669, as modified, teaches the limitations of claims 3 and 21 except that the bottom cover and top cover has a pull tab. 
The use of pull-tabs on removable backing strips is old and well known in the art. In particular, LaGreca’257 teaches a bandage having a removable cover that is provided with a pull-tab because pull-tabs are known to assist the user in separating the cover portion from the base portion of the bandage. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Bartee’669 in view of Gingras’012 in view of Stopek’459, such that the bottom and top covers have a pull-tab, as taught by LaGreca’257, in order to provide the stated advantages. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bartee’669 in view of Gingras’012 in view of Stopek’459, as applied to claim 8, further in view of Coneski et al. (US Patent Application 2014/0221495). 
Claim 9: Bartee’669, as modified, teaches the limitations of claim 9 except that accelerator or initiator is a quaternary ammonium salt. 
Coneski’495 teaches that quaternary ammonium salts can be incorporated into a polymeric matrix in order to provide anti-bacterial properties. It would have been . 
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bartee’669 in view of Gingras’012 in view of Stopek’459, as applied to claim 2, and further evidenced by Sonnleitner et all. (US Patent Application 2016/0338836). 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bartee’669 in view of Gingras’012 and further evidenced by Sonnleitner’836. 
Claims 4 and 10: Bartee’669 in view of Gingras’012 teach the device of claim 1 (see rejection above). 
Gingras’012 further teaches a container of adhesive (paragraph [0013]) and a dispenser (paragraph [0014]). 
It is known in the art to secure such implants to tissue using an adhesive, as evidenced by Sonnleitner’836. Sonnleitner’836 is directed towards a similar implant for repairing tissue and bone (Figure 1 and paragraph [0001]). Sonnleitner’836 teaches attaching such an implant to tissue using adhesive (paragraph [0002], [0042]). In light of this, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Bartee’669 by providing a kit including an adhesive and a dispenser, as taught by Gingras’012, in order to secure the implant to tissue, as evidenced by Sonnleitner’836. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        6 November 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771